DETAILED ACTION
Claims 1, 3, 5, and 7-12 are currently pending in the application; claims 2, 4, 6, and 13-18 are canceled; claims 1, 3, and 5 are original; and claims 7-12 are newly added.

Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,065,486 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The newly added limitation “wherein the apparatus processes turbo coded data using the first, second and third interleavers and performs rate matching using a value of 2 for QPSK modulation and a value of 4 for 16 QAM modulation” (see similar language in independent claims 1, 3, 5, 7, 8, and 11) is indefinite for not clearly indicating to what the “value” element refers. Further, the portion of the original specification cited for support does not clarify to what the term “value” refers (column 20, lines 18-37). This passage states “Note that rmax varies depending on the modulation mode, i.e. for 16QAM rmax=2 and for QPSK rmax=4” and then later “The number of row and columns are determined from: Nrow=4 for 16QAM and Nrow=2 for QSPK”. As such, it is unclear to what the term “value” refers. Appropriate correction is required. The rejections below take the view of the second portion of the cited passage.
Additionally, claim 8 recites the limitation "the ACM scheme" in the second to last limitation.  There is insufficient antecedent basis for this limitation in the claim. It is believed the term should read “the AMC scheme”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interleavers, buffer, and unit in claims 1 and 7. However, upon further consideration the previously indicated interpretation of “circuitry” in claims 5 and 8 is withdrawn. “Circuitry” does not represent a generic placeholder unmodified by sufficient structure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 3, 5, 8-9, and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,372,837 B2 (herein Kinjo) in view of US 2003/0159100 A1 (herein Buckley).

Claim 8
Kinjo discloses an apparatus for use in wireless communications system (Kinjo: column 3, lines 29-31; figure 1), the apparatus comprising circuitry to:
interleave systematic bits, first parity bits, and second parity bits (Kinjo: figure 3, interleaver element 52A after encoding element 40A and before rate matching element 44A; figure 4, elements 76A-C; column 6, lines 27-64; NOTE: column 6, lines 55-64, which indicate the elements of figure 3 and figure 4 are used together and further column 27-40 referencing in part column 6, lines 7-18, which indicate Rate Matching Circuitry 44 of figures 2, 3, and 4 are all substantially similar);
buffer the interleaved systematic bits, the interleaved first parity bits, and the interleaved second parity bits (Kinjo: figure 4, element 92); and 
rate match in accordance with a plurality of redundancy versions to select buffered bits for transmission by the apparatus (Kinjo: figure 4, element 90);
wherein the rate matching includes selecting buffered interleaved systematic bits over buffered interleaved first parity bits and buffered interleaved second parity bits when the rate matching is in accordance with a first redundancy version (Kinjo: column 14, lines 58-66; column 16, lines 22-52, redundancy version I), and
wherein the rate matching includes selecting buffered interleaved first parity bits and buffered interleaved second parity bits over buffered interleaved systematic bits when the rate matching is in accordance with a second redundancy version (Kinjo: column 14, lines 58-66; column 16, lines 22-52, redundancy version II),
wherein the apparatus processes turbo coded data by interleaving and rate matching (Kinjo: column 2, lines 11-43).

Kinjo does not explicitly state “use an adaptive modulation and coding (AMC) scheme for transmission, wherein the AMC scheme uses at least one of QPSK modulation and 16 QAM modulation” or “wherein a number of rows of the circuitry configured to interleave systematic bits, first parity bits, and second parity bits is based on the AMC scheme” or “using a value of 2 for QPSK modulation and a value of 4 for 16 QAM modulation”.  Buckley demonstrates that it was known at the time of invention: to use an adaptive modulation and coding (AMC) scheme (Buckley: paragraphs 0020, and 0055); to use at least (Buckley: paragraphs 0058-0059); and using a value of 2 for QPSK modulation and a value of 4 for 16 QAM modulation (Buckley: paragraphs 0058-0059, “… where M is the modulation size (constellation size) and Ntrans is the number of coded and rate-matched bits to be transmitted. For example, Nrow=log2(16)=4 in the case of 16-QAM”, which by extension would be Nrow=log2(4)=2 in the case of QPSK). Further, Kinjo discloses implementing HARQ (column 1, lines 15-24; column 12, lines 24-42) and Kinjo discloses QPSK and 16QAM modulation and HSDPA (Kinjo: column 18, line 25 to column 19, line 15; column 20, lines 41-43). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the HARQ process and interleavers of Kinjo with adaptive modulation and coding (AMC) using at least one of QPSK and 16QAM modulation and to set the number of rows in the interleavers based on the modulation and thus AMC scheme and also using a value of 2 for QPSK modulation and a value of 4 for 16QAM modulation as found in Buckley’s teachings.  This implementation would have been obvious because one of ordinary skill in the art would have found: Kinjo and Buckley are both directed to the protocols surrounding HARQ, incremental redundancy, and HSDPA; and further the implementation is a substitution of one known element for another for predictable results; and the implementation is the application of a known technique to an acceptable piece of prior art.

Claims 3, 5, and 11
The limitations of claims 3, 5, and 11 correspond to the limitations of claim 8 and as such are rejected in a corresponding manner.

Claim 9
Kinjo discloses the apparatus of claim 8, wherein when the rate matching is in accordance with the first redundancy version, the rate matching includes beginning the selection of the bits from a first location in the buffer (Kinjo: column 14, lines 58-66; column 16, lines 40-43, location of systematic bits), and wherein when the rate matching is in accordance with the second redundancy version, each redundancy version being associated with different bits in the buffer, wherein the buffer is a virtual buffer (Kinjo: column 14, lines 58-66; column 16, lines 44-48, location of parity bits, different bits punctured/sent depending on redundancy version).

Claim 12
The limitations of claim 12 correspond to the limitations of claim 9 and as such are rejected in a corresponding manner.

Claim(s) 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,372,837 B2 (herein Kinjo) in view of US 7,260,770 B2 (herein Stewart) and in further view of US 2003/0159100 A1 (herein Buckley).

Claim 1
Kinjo discloses an apparatus for use in wireless communications comprising (Kinjo: column 3, lines 29-31; figure 1):
a first interleaver (Kinjo: figure 3, element 52A);
a buffer configured to buffer the interleaved systematic bits, the interleaved first parity bit stream and the interleaved second parity bit stream (Kinjo: figure 4, element 92); and
a rate matching unit configured to select bits for transmission based on a plurality of redundancy versions (Kinjo: figure 4, element 90);
(Kinjo: column 14, lines 58-66; column 16, lines 22-52, redundancy versions I and II, respectively)
wherein the apparatus processes turbo coded data using interleaver and performs rate matching  (Kinjo: column 2, lines 11-43). using a value of 2 for QPSK modulation and a value of 4 for 16 QAM modulation

Kinjo does not explicitly state a first interleaver configured to interleave systematic bits; a second interleaver configured to interleave a first parity bit stream; a third interleaver configured to interleave a second parity bit stream; or “wherein the apparatus processes turbo coded data using the first, second and third interleavers and performs rate matching”.  Stewart demonstrates that it was known at the time of invention: to implement a “1st Interleaver” after encoding (Stewart: figure 3, element 206) and used with rate matching (Stewart: column 4, lines 10-13); and to implement a “1st Interleaver” as three interleavers, one each for Systematic bits, Parity 1 bit stream, and Parity 2 bit stream (Stewart: column 4, lines 14-31). Further, Kinjo discloses a first interleaver after encoding and used with rate matching (Kinjo: figure 3; see above 102 rejection of claim 8 applying Kinjo). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the interleaver of Kinjo as three interleavers, one each for systematic bits, first parity bits and second parity bits as found in Stewart’s teaching.  This implementation would have been obvious because one of ordinary skill in the art would have found: Kinjo and Stewart disclose wireless transmission using incremental redundancy and 3G CDMA; the implementation of the interleavers is a substitution of one known element for another for predictable results; and the implementation is the application of a known technique to an acceptable piece of prior art.

Kinjo does not explicitly state “use an adaptive modulation and coding (AMC) scheme for transmission, wherein the AMC scheme uses at least one of QPSK modulation and QAM modulation” or “wherein a number of rows of the first, second, and third interleavers is based on the AMC scheme” or “using a value of 2 for QPSK modulation and a value of 4 for 16 QAM modulation”.  Buckley demonstrates that it was known at the time of invention: to use an adaptive modulation and coding (AMC) scheme (Buckley: paragraphs 0020, and 0055); and to use at least one of QPSK and QAM modulation where a number of interleaver rows is based on the modulation (Buckley: paragraphs 0058-0059); using a value of 2 for QPSK modulation and a value of 4 for 16 QAM modulation (Buckley: paragraphs 0058-0059, “… where M is the modulation size (constellation size) and Ntrans is the number of coded and rate-matched bits to be transmitted. For example, Nrow=log2(16)=4 in the case of 16-QAM”, which by extension would be Nrow=log2(4)=2 in the case of QPSK). Further, Kinjo discloses implementing HARQ (column 1, lines 15-24; column 12, lines 24-42) and Kinjo discloses QPSK and QAM modulation and HSDPA (Kinjo: column 18, line 25 to column 19, line 15; column 20, lines 41-43). It is further noted, Stewart discloses similarly to the teachings of Buckley (Stewart: column 7, line 37 to column 8, line 9). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the HARQ process and interleavers of Kinjo and Stewart with adaptive modulation and coding (AMC) using at least one of QPSK and QAM modulation and to set the number of rows in the interleavers based on the modulation and thus AMC scheme and also using a value of 2 for QPSK modulation and a value of 4 for 16QAM modulation as found in Buckley’s teachings.  This implementation would have been obvious because one of ordinary skill in the art would have found: Kinjo, Stewart, and Buckley are all directed to the protocols surrounding HARQ, incremental redundancy, and HSDPA; and further the implementation is a substitution of one known element for another for predictable results; and the implementation is the application of a known technique to an acceptable piece of prior art.

Claim 7
The limitations of claim 7 correspond to the limitations of claim 1 and as such are rejected in a corresponding manner. 

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,372,837 B2 (herein Kinjo) in view of US 2003/0159100 A1 (herein Buckley) in further view of US 6,574,213 B1 (herein Anandakumar).

Claim 10
Kinjo do not explicitly state the apparatus of claim 8, wherein the circuitry comprises microprocessor circuitry operating in accordance with program instructions. Anandakumar demonstrates that it was known at the time of invention to implement a packet communication system in a processor circuitry operating according to instructions (Anandakumar: figure 15 and column 35, lines 8-49; column 10, lines 44-60). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the methods and systems of Kinjo in microprocessor circuitry operating with program instructions as found in Anandakumar’s teaching.  This implementation would have been obvious because one of ordinary skill in the art would have found: Kinjo and Anandakumar disclose packet transmission using redundancy; the implementation of circuitry is a substitution of one known element for another for predictable results; and the implementation is the application of a known technique to an acceptable piece of prior art.



Response to Arguments
Patent Owner's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Patent Owner’s request for an interview is noted, but premature. Patent Owner has not yet had an opportunity to review and respond to the current rejections and prior art as applied to the amended claim language. Notably, the above rejections now address the newly added claim language regarding “using a value of 2 for QPSK modulation and a value of 4 for 16 QAM modulation”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair.uspto.gov/epatent/portal/home.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992